Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 1 of 15 - Page ID#:
                                     688




                               EXHIBITO




                               EXHIBITO
         Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 2 of 15 - Page ID#:
                                              689



          L. lLI N WOOD, P.C.                                                                       L. LINWOOD
        - - - TRIAL LAWYERS - - -
                                                                                       Direct Dial: (404) 891-1406
                                                                                         lwood@linwoodlaw.com


                                                       February 14, 2019

           VIA FEDEX & ELECTRONIC MAIL

             The Washington Post                                       Nash Holdings, LLC
             ATTN: Legal Department                                    ATTN: Legal Department
             1301 K Street NW                                          505 5th Avenue South, # 220
             Washington, D.C. 20071                                    Seattle, Washington 98104

             WP Company LLC                                            Martin Baron
             c/o C T Corporation System, Registered Agent              Executive Editor
             1015 15th Street NW, Suite 1000                           The Washington Post
             Washington, D.C. 20005                                    martin.baron@washpost.com
             CT-StateCommunications@.wolterskluwer.com

             Cameron Barr
             Managing Editor, News
             The Washington Post
             cameron . barr@.washpost.com

                    RE:     Nick Sandmann

           Dear Messrs. Baron and Barr:

                   I represent Nick Sandma1U1 ("Nick") and his parents. I have been engaged by the Sandma1U1
           Family to investigate and pursue legal redress for the false and defamatory accusations published
           by The Washington Post ("the Post") against Nick in connection with the events at the National
           Mall in Washington, D.C. on January 18, 2019, which occurred after Nathan Phillips ("Phillips")
           confronted Nick and other students of Covington Catholic High School (the "January 18 Events").
           In order to afford you an opportunity to mitigate the substantial harm you have caused to Nick, I
           hereby demand that you immediately retract and correct the defamatory statements identified
           herein, as well as immediately remove from the Internet each of the online articles referenced
           herein.

                   Between January 19, 2019, and January 21, 2019, the Post published a series of online and
           print articles containing false and defamatory statements which conveyed that Nick instigated the
           incident with Phillips and engaged in racist and unlawful conduct by accusing Nick of the
           following conduct, among other things:

                    (a) swarming and/or encircling Phillips while Phillips was merely engaged in song and
                        prayer;




1180 West Peachtree Sh·eet, Suite 2040, Atlanta, GA 30309     P: 404-891-1402    F: 404-506-9111       www.linwoodlaw.com
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 3 of 15 - Page ID#:
                                     690
 The Washington Post, et al.
 February 14, 2019
 Page 2 of 10


         (b) intentionally blocking Phillips' path to the Lincoln Memorial or otherwise restricting
              his egress from a confrontation instigated by Nick;
         (c) taunting Phillips and others;
         (d) mocking Phillips and others;
         ( e) assaulting or otherwise physically threatening Phillips; and
         (f) hurling racial slurs or other inappropriate comments at Phillips and/or the Hebrew
              Israelites.

         The gist of the Post's reporting and your discrete false factual accusations against Nick are
 defamatory per se and were published negligently and with a reckless disregard for the truth. As
 the Post apparently intended, expected, and may have even contracted with other publications to
 ensure, these false accusations were republished by outlets all over the country. Accordingly, not
 only are damages to Nick caused by your own publications presumed, but you are also liable for
 damages caused by each and every republication of the false and defamatory articles identified
 herein.

         Further, by publishing its articles, the Post orchestrated and joined an agenda-driven
 mainstream and social media mob whose goal was to harass, threaten, disparage, and vilify Nick,
 a minor who literally and factually did nothing more than stand still when unexpectedly confronted
 by an adult Native American activist beating a drum and singing loudly within inches of his face
 while surrounded by cameras. With its online and print circulation in the tens of millions of readers,
 the Post provided a worldwide megaphone to the false and defamatory narrative that Nick
 instigated a racist confrontation by seeking out and surrounding Phillips in order to taunt, mock,
 and physically threaten him and his fellow activists while they were either packing up from their
 participation in the Indigenous Peoples March or were on their way to pray and sing at the Lincoln
 Memorial.

         As you now must acknowledge, the truth is that Nick was the victim of the actions by adults
 at the Lincoln Memorial and the subsequent mainstream media and social media mob which
 attacked, vilified, and threatened him. Nick and his Covington Catholic High School classmates
 were subjected to more than an hour of racist and homophobic slurs, as well as threats of physical
 violence, by the Black Hebrew Israelites, a recognized hate group. In response and with the
 permission of their school chaperones, the students engaged in a school spirit cheer to drown out
 the hateful speech being hurled at them. In the midst of an ongoing school cheer, Phillips and his
 activist companions intentionally sought out and confronted Nick and his classmates while
 carrying cameras to hopefully capture a viral moment on film. Phillips inserted himself into the
 group of students and chose Nick as his target. Phillips never attempted to move past, around, or
 away from Nick. Indeed, when the students' buses arrived for the students' return trip to Kentucky,
 Phillips did not proceed to the Lincoln Memorial, rather he turned around and celebrated his
 perceived "win" with his camera-toting activist companions.

          My investigation establishes that the Post failed to correct its reporting or publish the
 incontrovertible truth of this incident despite its pervasive presence in the public domain. Although
 it is clear that the Post published the accusations against Nick with a reckless disregard for the
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 4 of 15 - Page ID#:
                                     691
 The Washington Post, et al.
 February 14, 2019
 Page 3 of 10


 truth and otherwise purposefully avoided the truth in its biased effort to advance its anti-Trump
 agenda, Nick is a private figure and need only prove negligent publication in order to prevail in a
 defamation action against the Post. The negligence of the Post is beyond dispute as the Post did
 not undertake any reasonable investigation prior to publishing its false accusations and also relied
 in part on a biased source whose documented lies should have raised serious issues regarding his
 credibility. The Post's conduct in rushing to judgment and relying on incomplete information,
 manufactured evidence, and biased sources is legally and factually inexcusable.

         In the event the Post questions the accuracy of my statements describing the truth of what
 occurred during the January 18 Events, I suggest you review the attached report prepared by
 Greater Cincinnati Investigation, Inc. ("GCI"), an independent investigative firm retained by
 counsel for the Diocese of Covington. Nick told the truth. The Post published lies. A compilation
 of video clips that were available online for review as part of a reasonable investigation, but
 ignored by the Post, can be found at https://www.voutube.com/watch?v=!SkpPaiUF8s, entitled
 "Nick Sandmann: The Truth in 15 Minutes" (the "Video"). The GCI report, the Video, and the
 detailed statement of Nick Sandmann (also available online) set forth the true events of January
 18 and unequivocally prove the falsity of the Post's reporting and articles described herein.

       Below you will find a recitation of the specific articles that must be taken down and the
 defamatory statements that must be retracted. 1

 I.       The Post's Newspaper Articles2

          A. The First False and Defamatory Newspaper Article, January 20, Sunday Edition:
             "Marcher's accost by boys in MAGA caps draws ire" (the "First Newspaper
             Article")

         In its First Newspaper Article, the Post published the following statements which must be
 retracted:

          1.       The headline "Marcher's accost by boys in MAGA caps draws ire"

         2.     "Surrounding him are a throng of young, mostly white teenage boys, several
 wearing 'Make America Great Again' caps, with one who stood about a foot from the drummer's
 face also wearing a relentless smirk."




 1
   The specific statements referenced herein do not represent an exhaustive list of all those juxtaposed statements
 through which the Post conveyed a false and defamatory accusation against Nick. Rather, the statements listed herein
 are those which, themselves, convey a false and defamatory fact. Nick reserves the right to rely upon a combination
 of these and other statements to demonstrate the defamatory meaning appropriately ascribed to each article.
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 5 of 15 - Page ID#:
                                     692
 The Washington Post, et al.
 February 14, 2019
 Page 4 of 10


        3.      "In an interview Saturday, Phillips, 64, said he felt threatened by the teens and that
 they suddenly swarmed around him as he and other activists were wrapping up the march and
 preparing to leave."

        4.     "Phillips, who was singing the American Indian Movement song that serves as a
 ceremony to send the spirits home, said he noticed tensions beginning to escalate when the teens
 and other apparent participants from the nearby March for Life rally began taunting the dispersing
 indigenous crowd."                                         ·                       ·

        5.        "A few people in the March for Life crowd began to chant 'Build that wall, build
 that wall, ' he said."

         6.      '"It was getting ugly, and I was thinking: 'I've got to find myself an exit out of this
 situation and finish my song at the Lincoln Memorial, ' Phillips recalled. 'I started going that way,
 and that guy in the hat stood in my way and we were at an impasse. He just blocked my way and
 wouldn' t allow me to retreat." '

        7.      '" It clearly demonstrates the validity of our concerns about the marginalization and
 disrespect oflndigenous peoples, and it shows that traditional knowledge is being ignored by those
 who should listen most closely,' Darren Thompson, an organizer for the [Indigenous Peoples
 Movement], said in the statement."

         8.      '" To see a group of students from a Catholic school who are practicing such
 intolerance is a sad sight for me,' said Haaland, who is Catholic."

        9.      "' We [Bishop Foys and the Diocese of Covington] condemn the actions of the
 Covington Catholic High School students towards Nathan Phillips specifically, and Native
 Americans in general,' the statement said. 'The matter is being investigated and we will take
 appropriate action, up to and including expulsion."'

         10.    "Chase Iron Eyes, an attorney with the Lakota People Law Project, said the incident
 lasted about IO minutes and ended when Phillips and other activists walked away."

          11.    " 'It was an aggressive display of physicality. They were rambunctious and trying
 to instigate a conflict,' he said. 'We were wondering where their chaperones were. [Phillips] was
 really trying to defuse the situation."'

         12.    "In that role, he [Phillips] has encountered anti-Native American sentiment before
   "

        In its First Newspaper Article, the Post falsely accused Nick of instigating the conflict
 when he "suddenly swarmed" and accosted Mr. Phillips in a threatening manner while Phillips
 was allegedly packing up from his Indigenous Peoples March, of having blocked Mr. Phillips'
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 6 of 15 - Page ID#:
                                     693
 The Washington Post, et al.
 February 14, 2019
 Page 5 of IO


 path and exit from this alleged aggressive mob, of having taunted Mr. Phillips and other indigenous
 peoples, of chanting "build that wall," and of having otherwise engaged in racist disrespect and
 intolerance, all of which was apparently so egregious as to justify Nick's potential expulsion from
 his Catholic high school. In fact, Nick took no action and did not utter a single word during this
 incident. Nick stood silently and his only gesture was to signal a classmate to not respond to
 profanity-laced insults directed to him by Phillips' companion. The incident ended only when
 Nick and his classmates left for their buses - Phillips then turned to leave and celebrate his
 perceived "win" over the students. Phillips never proceeded to the Lincoln Memorial.

        B. The Second False and Defamatory Newspaper Article, January 21: "Fuller view
           emerges of conflict on Mall" (the "Second Newspaper Article")

         In its Second Newspaper Article, the Post published the following statements which must
 be retracted:

       1.     "The Israelites and students exchanged taunts, videos show. The Native Americans
 and Hebrew Israelites say some students shouted, 'Build the wall!"'

         2.     "When I took that drum and hit that first beat ... it was a supplication to God," said
 Nathan Phillips, a member of the Omaha tribe and a Marine veteran. 'Look at us, God, look at
 what is going on here; my America is being tom apart by racism, hatred, bigotry."'

        3.      "While the groups argued, some students laughed and mocked them ... "

         4.      "'They were sitting there, mocking me as I was trying to teach my brothers, so yes
 the attention turned to them,' Israel told The Washington Post."

        5.      "Phillips said he and his fellow Native American activists also had issues with the
 students throughout the day. 'Before they got centered on the black Israelites, they would walk
 through and say things to each other, like, 'Oh, the Indians in my state are drunks or thieves,' the
 64-year-old said."

        6.      "Phillips said he heard students shout, 'Go back to Africa!"'

        7.      '"They were mocking my ancestors in a chant ... 'he said."

        8.      "Jon Stegenga, a photojournalist who drove to Washington on Friday from South
 Carolina to cover the Indigenous Peoples March, recalled hearing students say 'build the wall' and
 'Trump 2020.' He said it was about that time that Phillips intervened."

         9.     "Most of the students moved out of his way, the video shows. ButSandmann stayed
 still. Asked why he felt the need to walk into the group of students, Phillips said he was trying to
 reach the top of the memorial, where friends were standing. But Phillips also said he saw more
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 7 of 15 - Page ID#:
                                     694
 The Washington Post, et al.
 February 14, 2019
 Page 6 of 10


 than a teenage boy in front of him. He saw a long history of white oppression ofNative Americans.
 'Why should I go around him?' he asked. 'I'm just thinking of 500 years of genocide in this
 country, what your people have done. You don't even see me as a human being."'

         10.   '"He [Phillips] was dealing with a lot of feelings, as he was being surrounded and
 not being shown respect,' the photographer said."

 II.     The Post's Online Articles

        Without conceding that Nick is obligated to demand a retraction as to articles or
 accusations published online and in social media, the following online articles are false and
 defamatory .

         A. The First False and Defamatory Online Article, January 19: "'It was getting ugly':
            Native American drummer speaks on the MAGA-hat wearing teens who
            surrounded him" (the "First Online Article")

         In its First Online Article, the Post published the following statements which must be
 retracted:

     I.     The headline "'It was getting ugly': Native American drummer speaks on the
 MAGA-hat wearing teens who surrounded him"

        2.      "Surrounding him are a throng of young, mostly white teenage boys, several
 wearing Make America Great Again caps, with one standing about a foot from the drummer's face
 wearing a relentless smirk."

        3.      "In an interview Saturday, Phillips, 64, said he felt threatened by the teens and that
 they suddenly swarmed around him as he and other activists were wrapping up the march and
 preparing to leave."

         4.      "Phillips, who was singing the American Indian Movement song of unity that
 serves as a ceremony to send the spirits home, said he noticed tensions beginning to escalate when
 the teens and other apparent participants from the nearby March for Life rally began taunting the
 dispersing indigenous crowd."

        5.       "A few people in the March for Life crowd began to chant 'Build that wall, build
 that wall,' he said."

         6.      "'It was getting ugly, and I was thinking: 'I've got to find myself an exit out of this
 situation and finish my song at the Lincoln Memorial,' Phillips recalled. 'I started going that way,
 and that guy in the hat stood in my way and we were at an impasse. He just blocked my way and
 wouldn't allow me to retreat."'
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 8 of 15 - Page ID#:
                                     695
 The Washington Post, et al.
 February 14, 2019
 Page 7 of 10


        7.      "'It clearly demonstrates the validity of our concerns about the marginalization and
 disrespect oflndigenous peoples, and it shows that traditional knowledge is being ignored by those
 who should listen most closely,' Darren Thompson, an organizer for the [Indigenous Peoples
 Movement], said in the statement."

         8.     "Chase Iron Eyes, an attorney with the Lakota People Law Project, said the incident
 lasted about 10 minutes and ended when Phillips and other activists walked away."

          9.     '"It was an aggressive display of physicality. They were rambunctious and trying
 to instigate a conflict,' he said. ' We were wondering where their chaperons were. [Phillips] was
 really trying to defuse the situation."'

        10.    "Phillips, an Omaha tribe elder who also fought m the Vietnam war, has
 encountered anti-Native American sentiments before .. ."

        11.     In a January 20 updated version of the First Online Article, the Post added the
 following additional false and defamatory statement: '"To see a group of students from a Catholic
 school who are practicing such intolerance is a sad sight for me,' said Haaland, who is Catholic."

         12.     In a January 22 updated version of the First Online Article, the Post added the
 following additional false and defamatory statement: "The diocese's statement expressed regret
 that jeering, disrespectful students from a Catholic school had become the enduring image of the
 march."

        B. The Second False and Defamatory Online Article, January 20: "'Opposed to the
           dignity of the human person': Kentucky Catholic diocese condemns teens who
           taunted vet at March for Life" (the "Second Online Article")

         In its Second Online Article, the Post published the following statements that must be
 retracted:

        1.    The headline "Opposed to the dignity of the human person' : Kentucky Catholic
 diocese condemns teens who taunted vet at March for Life"

        2.      "A viral video of a group of Kentucky teens in 'Make America Great Again' hats
 taunting a Native American veteran on Friday .. ."

        3.      "The video, which began to spread Saturday morning, showed a throng of young,
 mostly white teenage boys, several wearing the caps, closely surrounding a 64-year-old man who
 was beating a drum as part of the Indigenous Peoples March happening near the Lincoln Memorial
 on Friday."
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 9 of 15 - Page ID#:
                                     696
 The Washington Post, et al.
 February 14, 2019
 Page 8 of 10


        4.       "A few of the young people chanted 'Build that wall, build that wall,' the man said,
 adding that a teen, shown smirking at him in the video, was blocking him from moving."

         5.       The republished tweet of Daniel P. Horan: "I'm so deeply appalled and disgusted
 by the racist, shameful, disrespectful behavior of the Catholic high school students wearing MAGA
 hats and harassing a Native American elder and Vietnam Vet. ... "

        6.    The republished tweet of Marcus Mescher: " ... The video of students mocking
 Native Americans illustrates the very problem the #GilletteAd addresses ... "

          C. The Third False and Defamatory Online Article, January 20: "Most young white
             men are much more open to diversity than older generations" (the "Third Online
             Article") 3

         In its Third Online Article, the Post published the following statements which should be
 retracted:

         1.      "Friday's incident near the Lincoln Memorial in which a group of high school boys
 confronted an elderly Native American man sent a ripple of fear and anger across the country. The
 image of a group of high school boys clad in 'Make America Great Again' hats, smirking and
 laughing as one of their members appeared to physically intimidate Nathan Phillips resurfaced
 tensions that have been simmering since President Trump's campaign began."

          2.        "At one point, some reportedly chanted, 'Build the wall!"'

          D. The Fourth False and Defamatory Online Article, January 21: "Viral standoff
             between a tribal elder and a high schooler is more complicated than it first
             seemed" (the "Fourth Online Article")

         In its Fourth Online Article, the Post published the following statements which must be
 retracted:

       1.     "The Israelites and students exchanged taunts, videos show. The Native Americans
 and Hebrew Israelites say some students shouted, 'Build the wall!"'

        2.      "When a Native American elder intervened, singing and playing a prayer song,
 scores of students around him seem to mimic and mock him, a video posted Monday shows."




 3 The Third Online Article notes that "[r]eferences to the encounter at the Mall have been changed to reflect revised
 understanding of what happened." At this time, I have not been able to locate the original article. You are advised
 that the Post is liable for its original publication to the extent its unrevised article contains additional or different false
 statements.
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 10 of 15 - Page ID#:
                                      697
 The Washington Post, et al.
 February 14, 2019
 Page 9 of 10


         3.     "When I took that drum and hit that first beat ... it was a supplication to God," said
 Nathan Phillips, a member of the Omaha tribe and a Marine veteran. 'Look at us, God, look at
 what is going on here; my America is being torn apart by racism, hatred, bigotry."'

        4.      "While the groups argued, some students laughed and mocked them ... "

         5.      "'They were sitting there, mocking me as I was trying to teach my brothers, so, yes,
 the attention turned to them,' Israel told The Washington Post."

        6.      "Phillips said he and his fellow Native American activists also had issues with the
 students throughout the day. 'Before they got centered on the black Israelites, they would walk
 through and say things to each other, like, 'Oh, the Indians in my state are drunks or thieves,' the
 64-year-old said."

        7.      "Phillips said he heard students shout, 'Go back to Africa!"'

        8.      '"They were mocking my ancestors in a chant ... ' he said."

        9.      "Jon Stegenga, a photojournalist who drove to Washington on Friday from South
 Carolina to cover the Indigenous Peoples March, recalled hearing students say 'build the wall' and
 'Trump 2020.' He said it was about that time that Phillips intervened."

          10.   "Most of the students moved out of his way, the video shows. But Sandmann stayed
 still. Asked why he felt the need to walk into the group of students, Phillips said he was trying to
 reach the top of the memorial, where friends were standing. But Phillips also said he saw more
 than a teenage boy in front of him. He saw a long history of white oppression of Native Americans.
 'Why should I go around him?' he asked. Tm just thinking of 500 years of genocide in this
 country, what your people have done. You don't even see me as a human being."'

         11.   "'He [Phillips] was dealing with a lot of feelings, as he was being surrounded and
 not being shown respect,' the photographer said."

 III.   The Post's Social Media Publications

         The Post also posted certain of the articles identified herein on its Twitter page which has
 over 13 million followers. On January 19, the Post published its articles with three (3) defamatory
 tweets within a span of 14 minutes. The following tweets published online by the Post must be
 deleted from Twitter and the defamatory accusations included within those tweets must also be
 retracted and corrected:

         I.      "In an interview with The Post, Omaha tribe elder Nathan Phillips says he 'felt like
 the spirit was talking through me' as teens jeered and mocked him"
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 11 of 15 - Page ID#:
                                      698
 The Washington Post, et al.
 February 14, 2019
 Page 10 of 10


         2.      "He was singing the American Indian Movement song of unity that serves as a
 ceremony to send the spirits home. 'It was getting ugly, and I was thinking: 'I've got to find myself
 an exit out of this situation and finish my song at the Lincoln Memorial."

        3.      "Phillips, who fought in the Vietnam War, says in an interview 'I started going that
 way, and that guy in the hat stood in my way and we were at an impasse. He just blocked my way
 and wouldn't allow me to retreat."

         The Post's retraction of the false statements identified herein must be published in as
 conspicuous a manner as they were originally published. To fully retract and correct the false
 statements, I further demand that the Post publish the Video on its Internet home page for a period
 of no less than 72 hours. Please notify me in writing when these actions have been accomplished.

        Govern yourselves accordingly.

                                                       Sincerely,




                                                       L. Lin Wood

 cc:    Todd McMurtry, Esq.
        The Sandmann Family
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 12 of 15 - Page ID#:
                                      699




                                 Greater Cincinnati Investigation, Inc.
                                       718 Valley Square Drive
                                        Taylor Mill, KY 41015

                                       Final Investigative Report

                                            February 11,    2019

     On Tuesday, January 22, 2019, Greater Cincinnati Investigation (GCI) was retained by
     Dressman, Benzinger, Lavelle (DBL LAW) on behalf of the Covington Diocese and Covington
     Catholic High School to investigate the incident on Friday, January 18, 2019, at the Lincoln
     Memorial involving students at Covington Catholic High School, The Black Hebrew Israelites
     and the Native Americans who were part of an Indigenous People March.

                                         Scope of Investigation

     The scope of the investigation was to interview and take statements from Covington Catholic
     students and their chaperones who were in attendance, to identify, locate and interview 3rd party
     witnesses who were present, to review and monitor social media posts and news articles, and to
     attempt to locate and review any additional video that might be available.

     Since January 22, we have devoted approximately      240   man hours in the investigation to date,
     involving four (4) licensed investigators.

     Students attending the trip were asked to voluntarily give their statements regarding the events
     of January 18. We separately interviewed 43 students. Parents were invited to attend the
     interviews with their sons, and parents did so in approximately one-third of the interviews.

     There were sixteen (16) adult chaperones on the trip. We spoke with all nine (9) faculty
     chaperones and four (4) parent chaperones.

     We reviewed approximately fifty (50) hours of internet activity, including but not limited to all
     major news networks, YouTube, Vimeo, social media accounts on Facebook, Instagram, Twitter.

     We attempted to obtain surveillance video from the Lincoln Memorial. We have reached out to
     the National Park Service by phone and e-mail. To date our efforts have been unsuccessful.

     We were able to locate a social media account that goes by @trevonallworthy aka King Trevon.
     King Trevon has posted several videos from the Lincoln Memorial. We have reached out to King
     Trevon on two (2) different social media sites and to date he has not responded back. His videos
     are confirmatory to our findings.

     Attempts were made through legal counsel to take Nick Sandmann's in-person statement. We
     were asked to consider his written statement of January 20, 2019.

     We have attempted to reach out to Mr. Phillips by phone and by e-mail, informing him that we
     desired to interview him in person and that we were prepared to meet him in Michigan or any
     location he might prefer. We also sent Mr. Phillips' daughter an e-mail as they both appear to be
     involved in the Native Youth Alliance and have shared their e-mail addresses after the event to
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 13 of 15 - Page ID#:
                                      700




      thank everyone for reaching out and supporting them. We never received a response to our
      inquiries. In addition, our investigators travelled to Ypsilanti, Michigan to seek a personal
      interview. We are confident that we visited Mr. Phillips' residence. He was not present over a
      six-hour period and we left a note asking him to contact us. We have not received a response.

                                               Key Findings

      Students

         •   The students traveled from Park Hills, KY to Washington DC to attend the March for
             Life. Some of the students stressed that they attended because of their faith, some stated
             it was to get service hours, and some stated it was to get out of school and spend time
             with their friends.

         •   The students arrived at the Lincoln Memorial at different times. The students who
             arrived earlier encountered the Black Hebrew Israelites, who clearly addressed offensive
             statements to the students. We see no evidence that students responded with any
             offensive or racist statements of their own.

         •   Some of the students asked the chaperones if they could do their school cheers to help
             drown out the Black Hebrew Israelites. In years past students have performed school
             cheers at the Lincoln Memorial. Video evidence supports a finding that the Black
             Hebrew Israelites were laughing along with the students during the "sumo" cheer. The
             cheers performed at the Lincoln Memorial are commonly performed at football or
             basketball games.

         •   We found no evidence that the students performed a "Build the Wall" chant.

         •   After the interaction with the Black Hebrew Israelites, Mr. Phillips approached the
             students. Most of the students state that they felt like he was coming into their group to
             join in with the students' cheers. None of the students felt threatened by Mr. Phillips
             and many stated they were "confused."

         •   We found no evidence of offensive or racist statements by students to Mr. Phillips or
             members of his group. Some students performed a "tomahawk chop" to the beat of Mr.
             Phillips' drumming and some joined in Mr. Phillips' chant.

         •   As the interaction between Nick Sandmann and Mr. Phillips ended, most of the students
             reported that they again turned their attention back to the Black Hebrew Israelites.
             Chaperones moved students to the buses shortly thereafter.

         •   Some students stated that one of the chaperones reminded the students that, if they
             engaged in a verbal exchange with the Black Hebrew Israelites, they would receive
             detention when returning to school. Video evidence shows that this happened
             approximately five minutes before the students can be seen heading to the buses.


                                                      2
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 14 of 15 - Page ID#:
                                      701




        •   As the students began leaving the area, one student was stopped by a uniformed police
            officer for running. It was reported that the officer advised this student he should not be
            running at the Lincoln Memorial. We saw no uniformed police presence at the Lincoln
            Memorial while students were there.

     Chaperones

        •    Several of the chaperones arrived with their groups of students after the fact, as they
             attended the last viewing of the changing of the guard at Arlington Cemetery at 5:00
             p.m. Nine (9) chaperones report being present at the Lincoln Memorial when the main
             interactions took place. Video confirms at least five (5) chaperones were present.

        •   Video confirms that toward the end of the interactions between Nick Sandmann and Mr.
            Phillips, at least two (2) chaperones can be seen telling the students that the buses are
            arriving. At this time, most of the students' attention was directed to the Black Hebrew
            Israelites. Also at this time a chaperone can be observed telling the students to "back it
            up," moving them back from the Black Hebrew Israelites. This happened approximately
            4-5 minutes before the students headed to the buses.

        •   The chaperones who were at the Lincoln Memorial and who witnessed the interaction
            between the students and Black Hebrew Israelites stated that the Black Hebrew Israelites
            were saying offensive things to anyone that walked by and not just the students. During
            this time the chaperones never felt like the students were in any danger.

        •   The chaperones present during the interaction with Mr. Phillips state that they did not
            feel the students were threatened by Mr. Phillips or his group.

        •   After Mr. Phillips exited the area, the students' attention turned back to the Black
            Hebrew Israelites. Shortly thereafter, the chaperones decided to tell the students the
            buses were present even though at that point they had not arrived. Students were not
            instructed to "move to the buses" until after the interactions with the Black Hebrew
            Israelites and Mr. Phillips.

     Make America Great Again Hats (MAGA Hats)

        •   Students and chaperones stated that few, if any, students were wearing MAGA hats when
            they left Covington Catholic to head to Washington DC. Most students purchased the
            hats before, during or after the March for Life.

        •   In years past, some chaperones reported that some students had purchased "Hope" hats
            in support of President Obama.

        •   We found no evidence of a school policy prohibiting political apparel on school-
            sponsored trips.




                                                    3
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-21 Filed: 08/23/19 Page: 15 of 15 - Page ID#:
                                      702




      Investigation into the Comment 'Tt's Not Rape If You Enjoy It"

         •   An individual can be heard maldng a comment that "it's not rape if you enjoy it" while
             the students were at the Lincoln Memorial.

         •   Our investigation concludes that the individual who made the comment was not a
             student at Covington Catholic. In addition, viewing longer videos of this comment
             reveals that a person in the crowd states, "He does not go to CovCath" almost
             immediately after the comment was made.

     7 Second Video

         •   There was a 7 second video posted on Twitter by @roflinds that shows a group of boys
             making comments to two females as they walk by.

         •   We cannot confirm that the students in the video are students at Covington Catholic. It
             is also not totally clear what was said in the video.

     Nick Sandmann

         •   Mr. Sandmann's January 20, 2019, statement appears to accurately reflect the facts
             surrounding the interaction between the students and the Black Hebrew Israelites.

         •   Regarding the interaction with Mr. Phillips, Mr. Sandmann reports that he was
             concerned a situation was getting out of control. He states that he was attempting to
             defuse the situation.

     Mr. Phillips

         •   Mr. Phillips' public interviews contain some inconsistencies, and we have not been able
             to resolve them or verify his comments due to our inability to contact him.

                                                Conclusion

         •   The statements we obtained from students and chaperones are remarkably consistent.
             And, the statements are consistent with the videos we reviewed. As with any
             investigation, new evidence could come to light in the future. We are professionally
             satisfied that, at this time, it is proper to close the investigation and issue this final
             report.

                                                                                'on, Inc.




                                                     4
